Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 June 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister—
Atkinson June 13th 1812

I received your letter yesterday, which informed me of yours, & Mrs Smith’s intended visit, & am glad if you were able to go, & were disposed “to bury the Hatchet,” it is certainly best, when we are all so far advanced in age, & hope to meet in those blest abodes where Peace, & Love reign forever—where raging Party Spirit, Injustice, ambition, & mavolence cease—
you had a fine day for your Journey, but for three days past, the weather has been very cold, & constantly raining—But I trust the good sense, & hospitality within the friendly mansions, compensated for all the Clouds without—
I write now particularly to request you to send me word by the next mail, what mrs Greenleaf can find of Thomas Norton’s Summer Cloath’s—whether any?—If none, whether I am to purchase nankeen for him—He wants a Gown—he thinks he shall roast with thick Coats—&ca—
Mr Norton, wrote a very good Letter But be ye warmed, or be ye cooled will not do alone—
I had not heard of our venerable “second Father’s” disaster, untill you told me—I am much grieved, for when I saw him last, he seemed  to have good health & his life mercifully protracted in much usefulness—I had a letter very lately from Dr Coffin’s wife, I wonder she did not mention it—
Mrs Allen says Sister Cranch had several broken pieces of allabaster, if there is any left, I should be glad if Mrs Greenleaf, will send by you a little for Mr Peabody, he suffers yet, with a sore mouth—Please to bring Georges Latin Dictonary—&ca—
The mail calls—Yours with Love to all—from your affectionate / Sister


            E P—
            
            The good President if at Home, will think the time without you, this gloomy weather—though I solace myself it is fine for Grass—
Alas! my Sister, I find by Centinal that the amiable Mr Buckmanster is gone—happy for him I trust—Cousin Betsy Smith, & my Son, will lament the departed Minister, & the kind, benevolent Friend—
my Love to cousin, may she be directed in all her decisions by Heaven—
